Citation Nr: 0020637	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-00 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a jaw 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1961 to September 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California which denied service connection for a 
dislocated jaw.  That decision also found that the veteran 
had not submitted new and material evidence to reopen his 
claims for service connection for hearing loss and tinnitus.  
These latter two issues will be discussed below in the REMAND 
portion of this decision.

In February 2000, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 1999). 


FINDINGS OF FACT

1.  In an October 1993 decision, the Board denied the 
veteran's request to reopen his claim of entitlement to 
service connection for a dislocated jaw, on the basis that 
new and material evidence had not been presented.  In 
November 1993, the United States Court of Appeals for 
Veterans Claim entered an order, dismissing the veteran's 
appeal of the October 1993 decision for a lack of 
jurisdiction.  

2.  The new evidence received since the Board's October 1993 
decision bears directly and substantially upon the subject 
matter now under consideration (i.e. whether the veteran's 
current jaw disorder had its onset during service) and, when 
considered alone or together with all of the evidence , both 
old and new, it has a significant effect upon the facts 
previously considered.

3.  The claim of entitlement to service connection for a jaw 
disorder is supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The October 1993 decision of the Board, which denied a 
request to reopen the veteran's claim for service connection 
for a jaw disorder, is final.  38 U.S.C.A. §§ 7103, 7104 
(West 1991); 38 C.F.R. § 20.1100 (1999).

2.  Evidence received since the Board's October 1993 decision 
is new and material, and the appellant's claim for service 
connection for a jaw disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).

3.  The claim of entitlement to service connection for a jaw 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran originally filed a claim for service connection 
for a dislocated jaw in December 1984.  In a February 1985 
rating decision, the RO denied service connection because 
there was no evidence of a dislocated jaw in the service 
medical records.  The veteran was notified of that decision 
that same month, however, he did not appeal within the time 
allowed and the decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991).

Thereafter, the veteran attempted to reopen his claim with 
the submission of a personal statement dated in August 1989.  
He stated that his jaws had been popping ever since two 
wisdom teeth were extracted in service.  The RO denied the 
evidence as not new and material to reopen the claim in an 
August 1989 rating decision.  The veteran reiterated his 
claim that his wisdom teeth extraction caused his jaw 
problems in an August 1990 hearing.  This was also denied as 
not new and material to reopen in a September 1990 hearing 
officer's decision.  The veteran appealed the August 1989 
rating decision to the Board.  

In November 1990, the veteran submitted additional evidence.  
This included an excerpt titled "DISTURBANCES OF THE 
TEMPOROMANDIBULAR JOINT" from an treatise, "Harrisons' 
Principals of Internal Medicine."  The RO again denied the 
veteran's claim to reopen in a December 1990 rating decision.  

In July 1991, the Board reviewed the veteran's appeal and 
remanded the case to the RO to comply with changes in the way 
VA adjudicated claims based on the submission of new and 
material evidence.  The RO continued the denial of the 
veteran's claim to reopen in an October 1991 rating decision, 
and the case was returned to the Board.  Following a personal 
hearing before the Board in which the veteran continued to 
state that his jaw problems began with the wisdom teeth 
extraction in service, the Board in an October 1993 decision 
stated that the additional evidence submitted since the 
February 1985 original denial of service connection was not 
new and material in that "it is cumulative and does not 
establish that the veteran has a jaw disorder as a result of 
a tooth extraction in service."  Although the veteran 
attempted to appeal this decision to the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court"), 
the Court dismissed his appeal as not timely filed.  

In March 1997, a statement was received at the RO from the 
veteran with multiple attachments, including copies of 
medical records and lay statements already in the claims 
file, annotated copies of prior rating decisions and 
correspondence with the veteran.  Other evidence was 
submitted in support of his claim which had not been 
previously considered.  Among these was a newspaper article 
on government liability, a March 1997 statement from the 
Naval Dental clinic in San Diego, and a March 1995 statement 
from the veteran's private dentist, Dr. B. Mudd. 

Dr. Mudd wrote that the veteran was first evaluated by him in 
March 1995 for the purpose of determining the nature and 
extent of a temporomandibular joint complaint on referral 
from the veteran's general dentist.  Dr. Mudd wrote that the 
veteran had indicated that while he was in the service, he 
had a difficult wisdom tooth extraction which required the 
use of a chisel and mallet.  Following this, he noted the 
development of jaw noise which has progressed to catching and 
locking.  Dr. Mudd noted that additionally, the veteran had 
suffered the loss of most of his natural dentition and his 
jaw joint condition had been aggravated as a result.

In March 1997, the RO reopened the veteran's claim, based 
largely on the statement from Dr. Mudd.  The RO also reviewed 
in great detail the medical records relating to the veteran's 
tooth extraction in service and noted that the service 
medical records and service dental records did not show any 
complaint of a jaw disorder, pain or discomfort.  Although 
reopened, the RO noted that the preponderance of the evidence 
did not support that a jaw condition either occurred or was 
caused by service.

In April 1997, a statement from another of the veteran's 
private dentists, Dr. S. Ferriot was received.  Dr. Ferriot 
wrote that he was asked to comment on the probability that 
the origin of the veteran's severe dental and dento-facial 
disease were related to traumatic extractions performed while 
the veteran was in service.  He indicated that based on the 
progress notes record of the veteran provided to him, these 
clearly indicated the veteran had "lower third molars 
(wisdom teeth)" extracted while on active duty.  Dr. Ferriot 
added that it was not possible to prove or disprove the 
trauma reported by the veteran was the source of the 
veteran's present condition; however, it should be noted that 
"historically such trauma has occasionally been indicted as 
a primary source of some patients' TMD [temporo-mandibular 
joint dysfunction difficulties."

In December 1997, records of the Social Security 
Administration (SSA) were received.  These included an 
assessment of severe TMJ dysfunction which, it was noted on 
the report, the veteran thought was secondary to a third 
molar extraction in 1962.

In a June 1998 personal hearing before a hearing officer at 
the RO, the veteran reiterated his claim of having his jaw 
dislocated in service and his belief that the extraction of 
tooth #32 was the cause of his jaw and teeth problems.  
During the hearing, the veteran provided a copy of a news 
article dated May 1996 from the San Diego Tribune entitled 
"Medical Science Uncertain How to Fix Jaw Joint Pain, Panel 
Admits."

In a February 2000 personal hearing, the repeated his 
contention that his jaw disorder was caused by the tooth 
extraction in service.

Applicable Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
The second and third Caluza elements can be satisfied under 
38 C.F.R. 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The 
Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1999) (final emphasis added).  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial which was the 
test in effect prior to the Hodge decision, as defined in 
Colvin v. Derwinski, 1. Vet. App. 174 (1991) (new and 
material evidence required "a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
final decision).  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge 155 F.3d at 1363.  

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
Court outlined a three-step process for reopening claims 
under the Federal Circuit's holding in Hodge, supra:  First, 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  If the newly presented 
evidence is not "new," the claim to reopen fails on that 
basis and no further analysis of the evidence is required.  
Similarly, if "new" evidence is not "material," in the 
sense that it does not bear directly and substantially upon 
the specific matter under consideration and which, by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  38 C.F.R. § 3.156 (1999).  
Second, if new and material evidence has been presented, 
immediately upon reopening VA must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  There is no duty to assist in the absence of a 
well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 203 
(1999).  Third, if the claim is well grounded, VA may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See also Winters v. 
West, 12 Vet. App. 203 (1999) (en banc). 

Evidence received since the prior final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3, 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 68, 75-76 (1995).

Analysis

A.  Reopening the Claim.

The April 1997 letter from Dr. Ferriot is new because it was 
not before the Board in October 1993 when the veteran's claim 
to reopen was denied.  This letter, in pertinent part, 
relates the injury as described by the veteran to the 
development of jaw disorders.  He writes, "[i]t should be 
noted that historically such trauma has occasionally been 
indicted as a primary source of some patients' TMD."  This 
statement is also material because it is relevant to the 
issue of a link between his current jaw disorder and the 
veteran's wisdom tooth extraction in service and because it 
contributes "to a more complete picture of the circumstances 
surrounding the existence of a current disability."  See 
Hodge, 155 F.3d 1356 (1998).  The Board concludes that the 
additional evidence submitted in support of the veteran's 
claim is new and material evidence sufficient to reopen the 
claim for service connection for a jaw disorder.  Thus, the 
Board reopens the claim for service connection for a jaw 
disorder.  

B.  Whether the Claim is Well-Grounded

Having reopened the claim, the Board must now determine 
whether the claim is well grounded.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc).  In Elkins, the Court held that, 
if new and material evidence has been presented, immediately 
upon reopening the claim VA must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).

The Board finds that the claim for service connection for a 
jaw disorder is well grounded.  The veteran has presented 
medical evidence of a current jaw disorder, has testified to 
the occurrence of an injury in service, and the statement 
from Dr. Ferriot generally links the veteran's current jaw 
disorder to the type of injury he claims to have suffered in 
service.  As such, the claim is plausible.  38 U.S.C. 
§ 5107(a).  The Board further finds that VA has assisted the 
veteran as much as it can in the development of his claim.  
No further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a jaw disorder is 
reopened; and the claim is well grounded.



REMAND

Having reopened the claim for service connection for a jaw 
disorder, and found it well grounded, the Board must now 
review the evidence of record to determine whether, on the 
merits, entitlement to service connection is warranted for 
the veteran's jaw disorder.  The Board must preface its 
consideration of the record in this respect with a 
determination of whether the duty to assist has been met 
under 38 U.S.C.A. § 5107(a).  In a recent opinion the Court 
in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), stated that 
"once a claimant has submitted a well-grounded claim. . . , 
the burden shifts to the Secretary to assist the claimant in 
developing the facts pertinent to the claim," and "to make 
all possible efforts to obtain and assess records relevant to 
an evaluation of the disability."  Id. at 1331 (emphasis in 
original).  

Following a review of the record, however, the Board finds 
that further evidentiary development is warranted prior to a 
merits-based determination on the claim for service 
connection for a jaw disorder.  In this regard, the Board 
observes that the April 1997 letter from Dr. Ferriot notes 
that he reviewed the progress notes, which indicated that the 
veteran had wisdom teeth extractions in service, and 
consulted with a maxillo-facial surgeon who had also examined 
the veteran in March 1997.  Dr. Ferriot stated that there was 
noting in the record indicating that complications occurred 
during the operations.  More specifically, he stated that 
"[i]t was not possible to prove or disprove that trauma, 
which [the veteran] reports did occur, is the source of [the 
veteran's] present condition.  He added that "historically 
such trauma has occasionally been indicted as a primary 
source of some patients' TMD difficulties."  Accordingly, 
given these relevant findings, and the fact that they raise a 
question as to the origin of the veteran's jaw disorder, the 
Board is of opinion that a VA dental examination would be of 
assistance to the Board in rendering a determination in this 
case.

The Board further notes that while the April 1997 letter from 
Dr. Ferriot discusses the findings of the dental examinations 
performed in March 1997, the actual reports of such 
examinations have not been associated with the claims file.

As for the issues of whether new and material and evidence 
has been submitted to reopen the claims for service 
connection for hearing loss and tinnitus, the veteran 
essentially claims that he suffered acoustic trauma during 
service, when a grenade exploded near him during military 
training in 1961, and as a result, he now has hearing loss 
and tinnitus.  The veteran's claim for service connection for 
hearing loss was originally denied in a February 1985 rating 
decision by the RO.  Service connection for tinnitus was also 
denied in an August 1989 rating decision by the RO.  In a 
March 1993 decision, the Board reopened and denied the claim 
for service connection for hearing loss, and denied on appeal 
the original claim for service connection for tinnitus.  The 
Board noted that the earliest medical evidence of hearing 
loss was an audiogram done in May 1981 which also noted 
tinnitus.

In the February 2000 personal hearing, the veteran testified 
that after his military discharge, his first audiology test 
was in 1975 or 1976 at Kiaser Permanente.  A review of the 
claims file shows that with his original claim for service 
connection, the veteran indicated treatment at "Kaiser 
[Hospital]" in 1984, and provided a VA Form 21-4142, 
Authorization for Release of Information for "Kaiser 
Permanente Zion San Diego."  However, it does not appear 
that the audiology test referenced by the veteran in 1975 or 
1976 has ever been obtained and associated with the claims 
file, and was not before the Board in the March 1993 denial.  

Inasmuch as the VA is on notice of the existence of 
additional evidence, which is potentially relevant to the 
appealed issues, such evidence should be obtained prior to 
any further appellate review in this case.  See Hayre v. 
West, supra.; see also Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).  As additional action by the RO may 
be helpful in either obtaining such putative evidence, or 
documented information that the evidence cannot be obtained, 
the Board determines that further development in this regard 
is warranted.

In view of the foregoing, and in order to fully and fairly 
evaluate the appellant's claim, the case is REMANDED for the 
following action:

1.  After obtaining the necessary 
release, the RO should seek to obtain all 
records of the veteran's treatment for 
hearing loss and tinnitus referenced by 
the veteran in his February 2000 hearing 
from "Kaiser Permanente," which has not 
already been associated with the claims 
file.  Also, the RO should also seek to 
obtain and associate with the claims file 
copies of the reports of dental 
examination performed on March 25, 1997, 
by Drs. Ferriot and Mowry.  If the search 
for any of these records/reports has a 
negative result, documentation from that 
facility or health care professional, to 
that effect should be placed in the 
claims file.

2.  After having obtained any additional 
dental records/reports, if available, as 
noted in paragraph number 1, the veteran 
should then be afforded a VA dental 
examination by an appropriate specialist 
to determine the nature, severity, and 
etiology of any jaw disorder diagnosed, 
to include temporo-mandibular joint 
dysfunction (TMD).  All necessary tests 
and studies deemed appropriate by the 
examiner should be performed.  The 
examiner is requested to review the 
claims folder (to specifically include 
the service medical records, the records 
from the VA Dental Clinic dated in 
November 1990, the March 1995 statement 
prepared by Dr. Mudd, the April 1997 
statement prepared by Dr. Ferriot, and 
any additional dental records/reports 
secured pursuant to paragraph 1 noted 
above).  Based upon this review and the 
findings of the VA dental examination, 
the examiner is requested to provide an 
opinion as whether any jaw disorder, to 
include TMD, is etiologically related to, 
or was caused by the extraction of the 
veteran's wisdom teeth in 1962.  Any and 
all opinions expressed must be supported 
by complete rationale.  The claims folder 
should be made available to the examiner 
for review in conjunction with the study 
in this case.

3.  Upon completion of the above, the RO 
should review the case and assure that 
all indicated actions are completed.  The 
RO should consider on the merits the 
issue of entitlement to service 
connection for a jaw disorder.  If 
additional evidence pertaining to the 
claims for hearing loss and tinnitus is 
obtained, the RO should again review the 
complete record and make a determination 
as whether new and material evidence has 
been submitted to reopen the claims for 
entitlement to service connection for 
hearing loss and tinnitus.

If the determinations remain adverse to the veteran, he and 
his representative should be furnished a supplemental 
statement of the case and be given an opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  The veteran needs 
to take no action until so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 


